UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 26, 2010 Kinetic Concepts, Inc. (Exact name of registrant as specified in its charter) Texas 0001-09913 74-1891727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 524-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition The registrant published a press release, dated October 26, 2010, announcing its financial results for the three and nine months ended September 30, 2010.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated October 26, 2010, entitled "Kinetic Concepts Reports Financial Results For Third Quarter and First Nine Months of 2010." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINETIC CONCEPTS, INC. (REGISTRANT) October 26, 2010 By: /s/Martin J. Landon Name: Martin J. Landon Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated October 26, 2010, entitled "Kinetic Concepts Reports Financial Results For Third Quarter and First Nine Months of 2010."
